EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Carl T. Reed, Reg. No. 45,454 on 01/20/2022.

Please amend the claims  1, 10-11, 20 as following:


(Currently Amended) A method for determining associations between virtual devices and physical devices, the method comprising:
obtaining a baseline performance for each of the virtual devices by performing a performance test for each of the virtual devices, wherein the virtual devices are associated with virtual machines and wherein the virtual devices and the virtual machines are associated with the physical devices;

performing a plurality of performance tests on the different groupings, wherein each test determines a performance of each virtual device 
assigning, for each of the tests, each of the tested virtual devices to an associated list when performance is impacted by the other virtual devices or an unassociated list when performance is not impacted by the other virtual devices; 
determining spindle groups for the virtual devices based on results of the plurality of tests including the associated lists and the unassociated lists; and
optimizing the associations between the virtual devices and the spindle groups to improve the performance of the virtual devices.  


10.	(Cancelled)	

11.	(Currently Amended) A non-transitory storage medium comprising computer executable instructions configured to be executed by a processor to perform a method, the method comprising:
obtaining a baseline performance for each of the virtual devices by performing a performance test for each of the virtual devices, wherein the virtual devices are associated with virtual machines and wherein the virtual devices and the virtual machines are associated with the physical devices;
grouping the virtual devices into different groupings;
performing a plurality of performance tests on the different device 
assigning, for each of the tests, each of the tested virtual devices to an associated list when performance is impacted by the other virtual devices or an unassociated list when performance is not impacted by the other virtual devices; 
determining spindle groups for the virtual devices based on results of the plurality of tests including the associated lists and the unassociated lists; and
optimizing the associations between the virtual devices and the spindle groups to improve the performance of the virtual devices.  

20. 	(Cancelled)	


Reason for Allowance



The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner and remarks filed on 11/08/2021 finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Wei et al (US Pub. No. 2017/0220287 A1) teaches a storage management method for a virtual machine system, where a logical disk is allocated to a virtual machine in the virtual machine system, and the logical disk includes at least two 
Pasternak (US Patent No. 8,850,396 B2) teaches performing software testing based on grouping of test using test list entity including modifying software/hardware configurations and compare the results of different tests.
Delaney et al. (US Pub. No. 2008/0133831 A1) teaches volume group creation by automatic drive selection scheme based on optimum tray distribution, spindle speed, alignment of the drives in the group.

	The combination of prior art of record does not expressly teach or render obvious the limitations of “performing a plurality of performance tests on the different groupings to determine a performance of each virtual device with respect to other virtual devices in the same grouping, wherein the plurality of tests determine how each of the virtual devices impact the performance of the other virtual devices; determining spindle groups for the virtual devices based on results of the plurality of tests by assigning, for each of the tests, each of the tested virtual devices to an associated list when performance is impacted by the other virtual devices or an unassociated list when performance is not impacted by the other virtual devices; and optimizing the associations between the virtual 


Conclusion

                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195